551 A.2d 449 (1988)
STATE of Maine
v.
Raymond SMITH.
Supreme Judicial Court of Maine.
Argued November 16, 1988.
Decided December 9, 1988.
James E. Tierney, Atty. Gen., Leanne Robbin (orally), Augusta, for plaintiff.
Ronald L. Bourget (orally), Bourget & Bourget, Augusta, for defendant.
Before McKUSICK, C.J., and ROBERTS, WATHEN, GLASSMAN, CLIFFORD, HORNBY and COLLINS, JJ.
MEMORANDUM OF DECISION.
A Superior Court jury (Cumberland County, Fritzsche, J.) convicted Raymond Smith of theft by unauthorized taking, 17-A M.R.S.A. § 353 (1983), violating the Charitable Solicitations Act, 9 M.R.S.A. § 5014 (1980 & Supp.1986), and witness tampering, 17-A M.R.S.A. § 454 (Supp. 1986). Contrary to defendant's contention, admission of evidence of defendant's prior convictions for violating the Charitable Solicitations Act did not constitute obvious error. The challenged evidence was admissible as relevant to defendant's knowledge, motive, and intent. See M.R.Evid. 404(b); State v. DeLong, 505 A.2d 803, 806 (Me. 1986). Furthermore, the court properly found that the danger of unfair prejudice did not outweigh the probative value of the evidence. See M.R.Evid. 403; State v. Hurd, 360 A.2d 525, 527 n. 5 (Me.1976).
The entry is:
Judgment affirmed.
All concurring.